DETAILED ACTION
Claims 1, 3-8, 10-15, and 17-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claims is the inclusion of the limitation, inter alia, “determining a permission score for a user, in response to an operation requested to a target system by the user; and determining whether to permit the operation based on the permission score, wherein the permission score is determined based on: an identity component; a biological state component; and an environment component, wherein the environment component is obtained by monitoring a combination of: a reality feature relating to a reality environment around the user; a device feature relating to a device from which the user sends the request; and a network feature relating to a network to which the device is connected”. The closest prior art of record includes:
Johansson (US 8621209) – teaches generating a confidence score based on a username/password combination to determine if a user should be granted access or not.
Desai (US 10158646) – teaches generating a confidence score based on a username/password and IP address.
Revet (NPL “Biosignals for User Authentication – Towards Cognitive Biometrics?”) – teaches using various biological signals to authenticate the user such as electroencephalogram, electrocardiogram, and electrodermal response. 
Sudarsan (US 2017/0289167) – teaches performing an authentication based on a combination of information such as username/password, fingerprint, voice sample, vein pattern, pulse, iris pattern, etc.
Korkishko (US 2015/0121474) – teaches authenticating using a combination of information such as password, iris, fingerprint, brainwave, pulse, and voice recognition.
Walker (US 2017/0230335) – teaches performing authentication using a heartbeat.
Dawson (US 2018/0262503) – teaches authenticating using various biometric features.
However, the combination of limitations as currently claimed cannot be found in the cited prior art of record.
None of the prior art of record, either taken by itself or in any combination, would have reasonably anticipated or made obvious the invention of the present application at or before the time it was effectively filed. The concepts and features, as claimed, are considered to be a non-obvious combination of limitations not taught in the prior art. Therefore, claims 1, 3-8, 10-15, and 17-20 are considered to be allowable.
According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a 
The amendments submitted on September 29, 2021 have overcome the current prior art rejections. Also, the Terminal Disclaimer submitted on October 19, 2021 has overcome the previous Double Patenting rejection. Therefore, all of the previous rejections have been removed and the current claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B KING whose telephone number is (571)270-7310.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 5712728878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/John B King/
Primary Examiner, Art Unit 2498